Citation Nr: 1636948	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from December 1973 to March 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the appeal in April 2014.


FINDING OF FACT

A current headache disorder is not the result of a disease or injury in active service. 


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Remand

In April 2014, the Board remanded the appeal for efforts to obtain outstanding treatment records and provide a VA examination. In April 2014,  notice was sent to the Veteran asking him to submit treatment records in his possession, invited him to submit records or authorize VA to obtain them; and to identify an VA treatment.  See April 14, 2014 VA correspondence. To date, the Veteran has not responded to the letter or identified additional treatment records. The Veteran was provided with a VA examination in June 2014. The Board finds there has been substantial compliance with the April 2014 Board remand. 



II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2009, prior to the initial unfavorable adjudication in April 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records have been associated with the claims file. As such, the Board finds that VA has satisfied its duty to assist with the procurement of records.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA examination in June 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for headaches. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided an adequate medical examination and opinion, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

III. Service Connection

Generally, to establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for a service-connected disease or injury to cases where the disease or injury has resulted in a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied. McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

IV. Analysis

The Veteran reported in his December 2009 claim for benefits that his service records documented complaints of headaches and that similar complaints were documented in post service VA treatment records. He made similar contentions in his May 2010 Notice of Disagreement. His reports are supported by the service treatment records, which show that he was seen at an emergency room on one occasion in 1986 and by VA treatment records, which show that he had a headache in August 2006, when he was being evaluated for what was ultimately diagnosed as atrial fibrillation; and in May 2008 during an emergency room visit reported headaches for three days along with prolonged coughing, and coughing up of phlegm.  

On the other hand, the remainder of the service treatment records, extending over more than 16 years, show no other complaints of headaches or findings of a headache disorder. Similarly, VA and private treatment and examination records dated from November 1992 to June 2014 show no other complaint or findings referable to headaches.

At the VA examination in June 2014; the examiner found that it was less likely than not that the Veteran had a headache disorder that was incurred in or caused by the claimed in-service, injury, event or illness. The examiner found that the Veteran did not currently have a diagnosis of a headache disorder. The Veteran denied having ongoing or recurrent headaches, and reported only having headaches in the recent past after a December 2012 blackout that resulted in a fall. The examiner noted the Veteran experienced headaches after his head injury in December 2012 which were most likely post-traumatic headaches that resolved after several weeks. 

Although the service and post-service treatment records do not show any underlying headache disorder; the examiner's opinion could be read as showing a current headache disorder inasmuch as it reported post-traumatic headaches during the appeal period.  McClain v. Nicholson.  The contemporaneous VA treatment records show; however, that while the Veteran was investigated for a possible seizure in 2012, no headaches were reported and in September 2013, it was specifically noted that there were no headaches. The Veteran is competent to report a history that differs from the contemporaneous record, but his recollections several years after the events in question are less probative than the history taken at the time of treatment.  The 2006 and 2008 findings occurred well before his December 2009 claim.

As such, the weight of the evidence is against finding a current headache disorder.  Even if the examiner's report was read as showing a current disability; there is nothing to link the current headaches to service.  The Veteran has not reported any continuity of symptoms between service and the reported events of 2012 and there is nothing linking the possible seizure, that purportedly gave rise to the headaches, to service.

In conclusion, the weight of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.



						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for headaches is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


